Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 1 of 26

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORIS

NICOLAS GUADALUPE RAMIREZ,
ESTELA ROCIO RAMIREZ, — and
ROSALINDA ROSALES, on behalf of
themselves and others similarly situated,

Plaintiffs,
Case No. 21-cv-231(GHW) (OTW)

VS. ANSWER AND DEFENSES

ARCHDIOCESE OF NEW YORK, ST.
JOSEPH OF THE HOLY FAMILY,
JOSEPH SAYEGH, LUANA DARSON, and
JOSEPH KINDA,

Defendants.

 

Archdiocese of New York, St. Joseph of the Holy Family (“St. Joseph”), Joseph
Sayegh, Luana Darson and Joseph Kinda (collectively referred to herein as “Defendants”), by
and through their undersigned attorneys, respectfully submit the following Answer and Defenses
to Nicolas Guadalupe Ramirez, Estela Rocio Ramirez and Rosalinda Rosales’s (collectively
“Plaintiffs”) Amended Complaint in the above-captioned action.

AS AND FOR “INTRODUCTION”

1. Defendants deny each allegation set forth in Paragraph “1” of Plaintiffs’
Amended Complaint, except aver that Plaintiffs purport to proceed as set forth therein.

2, Defendants deny each allegation set forth in Paragraph “2” of Plaintiffs’
Amended Complaint, except aver that Plaintiffs purport to proceed as set forth therein.

3. Defendants deny each allegation set forth in Paragraph “3” of Plaintiffs’

Amended Complaint, except aver that Plaintiffs purport to proceed as set forth therein.
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 2 of 26

4. Defendants deny each allegation set forth in Paragraph “4” of Plaintiffs’
Amended Complaint.

5. Defendants deny each allegation set forth in Paragraph “5” of Plaintiffs’
Amended Complaint,

6. Defendants deny each allegation set forth in Paragraph “6” of Plaintiffs’
Amended Complaint.

7. Defendants deny knowledge or information sufficient to form a belief as
to the truth or falsity of the allegations set forth in Paragraph “7” of Plaintiffs’ Amended
Complaint.

8. Defendants deny knowledge or information sufficient to form a belief as
to the truth or falsity of the allegations set forth in Paragraph “8” of Plaintiffs’ Amended
Complaint.

AS AND FOR “JURISDICTION & VENUE”

9. Defendants deny each allegation set forth in Paragraph “9” of Plaintiffs’
Amended Complaint, except aver that jurisdiction is proper.

10. Defendants deny each allegation set forth in Paragraph “10” of Plaintiffs’
Amended Complaint, except aver that jurisdiction is proper.

il. . Defendants deny each allegation set forth in Paragraph “11” of Plaintiffs’
Amended Complaint, except aver that venue is proper.

AS AND FOR “PLAINTIFFS”

12. Defendants deny each allegation set forth in Paragraph “12” of Plaintiffs’

Amended Complaint, except aver that Plaintiff Ramirez was employed by St. Joseph during

certain times relevant hereto.
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 3 of 26

13.
Amended Complaint.
14.
Amended Complaint.
15.
Amended Complaint.
16,
Amended Complaint.
17.

Amended Complaint.

18,
Amended Complaint.
19,
Amended Complaint.
20,
Amended Complaint.
21.
Amended Complaint.
22.
Amended Complaint.
23.

Amended Complaint.

Defendants deny cach allegation set forth in Paragraph “13” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “14” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “15” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “16” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “17” of Plaintiffs’

AS AND FOR “DEFENDANTS”

Defendants admit the allegations set forth in Paragraph “18” of Plaintiffs’

Defendants admit the allegations set forth in Paragraph “19” of Plaintiffs’

Defendants admit the allegations set forth in Paragraph “20” of Plaintiffs’

Defendants admit the allegations set forth in Paragraph “21” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “22” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “23” of Plaintiffs’
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 4 of 26

24, Defendants deny the allegations set forth in Paragraph “24” of Plaintiffs’

Amended Complaint.

25. Defendants admit the allegations set forth in Paragraph “25” of Plaintiffs’

Amended Complaint.

26. Defendants admit the allegations set forth in Paragraph “26” of Plaintiffs’
Amended Complaint.

27, Defendants admit the allegations set forth in Paragraph “27” of Plaintiffs’
Amended Complaint.

AS AND FOR “COLLECTIVE ACTION ALLEGATIONS”

28. Defendants deny each allegation set forth in Paragraph “28” of Plaintiffs’

Amended Complaint,
AS AND FOR “CLASS ACTION ALLEGATIONS”

29. Defendants deny each allegation set forth in Paragraph “29” of Plaintiffs’
Amended Complaint, except aver that Plaintiffs purport to proceed as set forth therein.

30. Defendants deny each allegation set forth in Paragraph “30” of Plaintiffs’
Amended Complaint, except aver that Plaintiffs purport to proceed as set forth therein.

31. Defendants deny each allegation set forth in Paragraph “31” of Plaintiffs’
Amended Complaint, except aver that Plaintiffs purport to proceed as set forth therein.

32. Defendants deny each allegation set forth in Paragraph “32” of Plaintiffs’
Amended Complaint, except aver that Plaintiffs purport to proceed as set forth therein.

33, Defendants deny each allegation set forth in Paragraph “33” of Plaintiffs’

Amended Complaint, except aver that Plaintiffs purport to proceed as set forth therein.
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 5 of 26

34.

Defendants deny each allegation set forth in Paragraph “34” of Plaintiffs’

Amended Complaint, except aver that Plaintiffs purport to proceed as set forth therein.

35,
Amended Complaint.

36,

Defendants deny each allegation set forth in Paragraph “35” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “36” of Plaintiffs’

Amended Complaint, except aver that Plaintiffs purport to proceed as set forth therein.

37.
Amended Complaint.
38.

Amended Complaint.

39.

Defendants deny each allegation set forth in Paragraph “37” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “38” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “39” of Plaintiffs’

Amended Complaint, including all subparts contained therein.

40.
Amended Complaint.
Al,
Amended Complaint.
42.
Amended Complaint.
43,
Amended Complaint.
44,

Amended Complaint.

Defendants deny each allegation set forth in Paragraph “40” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “41” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “42” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “43” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “44” of Plaintiffs’
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 6 of 26

AS AND FOR “STATEMENT OF FACTS
I. FLSA/NYLL CLAIMS
A.NYLL PAYSTUB AND TIME-OF-HIRE NOTICE VIOLATIONS
1. MR. RAMIREZ”

45. Defendants deny each allegation set forth in Paragraph “45” of Plaintiffs’

Amended Complaint.
AS AND FOR “2, MRS. RAMIREZ”

46. Defendants deny each allegation set forth in Paragraph “46” of Plaintiffs’
Amended Complaint.

47, Defendants deny each allegation set forth in Paragraph “47” of Plaintiffs’
Amended Complaint.

AS AND FOR “3, ROSALES”

48. Defendants deny each allegation set forth in Paragraph “48” of Plaintiffs’
Amended Complaint.

49. Defendants deny each allegation set forth in Paragraph “49” of Plaintiffs’

Amended Complaint.

AS AND FOR “B. MRS. RAMEREZ’?S MINIMUM WAGE
AND UNTIMELY-PAID WAGE CLAIMS”

50. Defendants deny each allegation set forth in Paragraph “50” of Plaintiffs’
Amended Complaint.

51. | Defendants deny each allegation set forth in Paragraph “51” of Plaintiffs’
Amended Complaint.

52. Defendants deny each allegation set forth in Paragraph “52” of Plaintiffs’

Amended Complaint.
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 7 of 26

53. Defendants deny each allegation set forth in Paragraph “53” of Plaintiffs’
Amended Complaint,

54. Defendants deny each allegation set forth in Paragraph “54” of Plaintiffs’
Amended Complaint.

55. Defendants deny each allegation set forth in Paragraph “55” of Plaintiffs’
Amended Complaint.

AS AND FOR “PLAINTIFES’ DISCRIMINATION CLAIMS”

56. Defendants deny each allegation set forth in Paragraph “56” of Plaintiffs’
Amended Complaint.

57. Defendants deny each allegation set forth in Paragraph “57” of Plaintiffs’
Amended Complaint.

58. Defendants deny each allegation set forth in Paragraph “58” of Plaintiffs’
Amended Complaint.

59. Defendants deny each allegation set forth in Paragraph “59” of Plaintiffs’
Amended Complaint, but refer to the text message referenced for a true and correct statement of
its contents.

60. Defendants deny each allegation set forth in Paragraph “60” of Plaintiffs’
Amended Complaint.

61. Defendants deny each allegation set forth in Paragraph “61” of Plaintiffs’
Amended Complaint.

62. Defendants deny each allegation set forth in Paragraph “62” of Plaintiffs’

Amended Complaint.

 
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 8 of 26

63.

Defendants deny each allegation set forth in Paragraph “63” of Plaintiffs’

Amended Complaint, except aver that Joyce Aiken did not return to her position.

64.

Amended Complaint.

65.

Amended Complaint.

66.

Amended Complaint.

67.

Amended Complaint,

68.

Amended Complaint.

69,

Amended Complaint.

70.

Amended Complaint.

71.

Amended Complaint.

72.

Amended Complaint.

73.

Amended Complaint.

Defendants deny each allegation set forth in Paragraph “64” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “65” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “66” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “67” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “68” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “69” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “70” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “71” of Plaintiffs’

Defendants admit the allegations set forth in Paragraph “72” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “73” of Plaintiffs’
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 9 of 26

74,
Amended Complaint.
75,
Amended Complaint.
76.
Amended Complaint.
77.
Amended Complaint.
78,
Amended Complaint.
79,
Amended Complaint.
80.
Amended Complaint.

81.

Defendants deny each allegation set forth in Paragraph “74” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “75” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “76” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “77” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “78” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “79” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “80” of Plaintiffs’

Defendants deny knowledge or information sufficient to form a belief as

to the truth or falsity of the allegations set forth in Paragraph “81” of Plaintiffs’ Amended

Complaint.
82.
Amended Complaint.

83.

Defendants deny each allegation set forth in Paragraph “82” of Plaintiffs’

Defendants deny each allegation set forth in Paragraph “83” of Plaintiffs’

Amended Complaint, except aver that Defendant Sayegh visited St. Joseph’s in February 2020.

84,

Amended Complaint.

Defendants deny each allegation set forth in Paragraph “84” of Plaintiffs’
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 10 of 26

85. Defendants deny each allegation set forth in Paragraph “85” of Plaintiffs’
Amended Complaint.

86. Defendants deny each allegation set forth in Paragraph “86” of Plaintiffs’
Amended Complaint, except aver that Defendant Sayegh visited St. Joseph’s in February 2020.

87. Defendants deny each allegation set forth in Paragraph “87” of Plaintiffs’
Amended Complaint.

88. Defendants deny knowledge or information sufficient to form a belief as
to the truth or falsity of the allegations set forth in Paragraph “88” of Plaintiffs’ Amended
Complaint.

89. Defendants deny each allegation set forth in Paragraph “89” of Plaintiffs’
Amended Complaint.

90. Defendants deny each allegation set forth in Paragraph “90” of Plaintiffs’
Amended Complaint.

91. Defendants deny each allegation set forth in Paragraph “91” of Plaintiffs’
Amended Complaint.

92. Defendants deny each allegation set forth in Paragraph “92” of Plaintiffs’
Amended Complaint, but refers to the documents/messages referenced for true and correct
statements of their contents.

93. Defendants deny each allegation set forth in Paragraph “93” of Plaintiffs’
Amended Complaint.

94. Defendants deny each allegation set forth in Paragraph “94” of Plaintiffs’

Amended Complaint.

10
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 11 of 26

95. Defendants deny each allegation set forth in Paragraph “95” of Plaintiffs’
Amended Complaint.

96. Defendants deny each allegation set forth in Paragraph “96” of Plaintiffs’
Amended Complaint.

97. Defendants deny each allegation set forth in Paragraph “97” of Plaintiffs’
Amended Complaint.

98. Defendants deny each allegation set forth in Paragraph “98” of Plaintiffs’
Amended Complaint.

99. Defendants deny each allegation set forth in Paragraph “99” of Plaintiffs’
Amended Complaint.

100. Defendants deny knowledge or information sufficient to form a belief as
to the truth or falsity of the allegations set forth in Paragraph “100” of Plaintiffs’ Amended
Complaint.

101. Defendants deny knowledge or information sufficient to form a belief as
to the truth or falsity of the allegations set forth in Paragraph “101” of Plaintiffs’ Amended
Complaint.

102. Defendants deny each allegation set forth in Paragraph “102” of Plaintiffs’
Amended Complaint.

103. Defendants deny each allegation set forth in Paragraph “103” of Plaintiffs’
Amended Complaint.

104. Defendants deny each allegation set forth in Paragraph “104” of Plaintiffs’

Amended Complaint.

1]

 
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 12 of 26

105. Defendants deny each allegation set forth in Paragraph “105” of Plaintiffs’
Amended Complaint, but refer to the statutes referenced for true and correct statements of their

contents.

106. Defendants deny each allegation set forth in Paragraph “106” of Plaintiffs’
Amended Complaint.

107. Defendants deny each allegation set forth in Paragraph “107” of Plaintiffs’
Amended Complaint.

108. Defendants deny each allegation set forth in Paragraph “108” of Plaintiffs’
Amended Complaint.

109. Defendants deny each allegation set forth m Paragraph “109” of Plaintiffs’
Amended Complaint.

110. Defendants deny each allegation set forth in Paragraph “110” of Plaintiffs’
Amended Complaint, but refer to the document referenced for a true and correct statement of its

contents.

111. Defendants deny each allegation set forth in Paragraph “111” of Plaintiffs’
Amended Complaint, but refer to the document referenced for a true and correct statement of its

contents.

AS AND FOR “STATEMENT OF CLAIMS
COUNT L.
[Race Discrimination in Violation of the Civil Rights Act of 1866, 42 USC §1981
Brought by_All Plaintiffs, on Behalf of Themselves and the Discrimination Subclass,
Against All Defendants|”

112. Defendants repeat and reallege each of their denials and other responses to

Paragraphs “1” through “111” of Plaintiffs’ Amended Complaint.

12
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 13 of 26

113. Defendants deny each allegation set forth in Paragraph “113” of Plaintiffs’
Amended Complaint.

114. Defendants deny each allegation set forth in Paragraph “114” of Plaintiffs’
Amended Complaint.

115. Defendants deny each allegation set forth in Paragraph “115” of Plaintiffs’
Amended Complaint.

116. Defendants deny each allegation set forth in Paragraph “116” of Plaintiffs’

Amended Complaint.

AS AND FOR “COUNT II.

[Nationality Discrimination in Violation of the Civil Rights Act of 1866, 42 USC § 1981
Brought by All Plaintiffs, on Behalf of Themseives and the Discrimination Subclass,
Avgamst All Defendants,”

117. Defendants repeat and reallege each of their denials and other responses to
Paragraphs “1” through “116” of Plaintiffs’ Amended Complaint.

118. Defendants deny each allegation set forth in Paragraph “118” of Plaintiffs’
Amended Complaint.

119. Defendants deny each allegation set forth in Paragraph “119” of Plaintiffs’
Amended Complaint.

120. Defendants deny each allegation set forth in Paragraph “120” of Plaintiffs’
Amended Complaint.

121. Defendants deny each allegation set forth in Paragraph “121” of Plaintiffs’

Amended Complaint.

13
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 14 of 26

AS AND FOR “COUNT IH.
{Race Discrimination in Violation of Title VH of the Civil Rights Act of 1964, 42 U.S.C.

§2000(e) et. Seg

Brought by All Plaintiffs, on Behalf of Themscives and the Race Discrimination Subclass,
Against All Defendants]”

122. Defendants repeat and reatlege each of their denials and other responses to
Paragraphs “1” through “121” of Plaintiffs’ Amended Complaint.

123. Defendants deny each allegation set forth in Paragraph “123” of Plaintiffs’
Amended Complaint.

124, Defendants deny each allegation set forth in Paragraph “124” of Plaintiffs’
Amended Complaint.

125. Defendants deny each allegation set forth in Paragraph “125” of Plaintiffs’
Amended Complaint.

AS AND FOR “COUNT IV.
[Nationality Discrimination in Violation of Title VU of the Civil Rights Act of 1964, 42

U.S.C, §2000(e) ef, Seg

Brought by All Plaintiffs, on Behalf of Themselves and the Discrimination Subclass,
Against All Defendants|”

126. Defendants repeat and reallege each of their denials and other responses to
Paragraphs “1” through “125” of Plaintiffs’ Amended Complaint.

127. Defendants deny each allegation set forth in Paragraph “127” of Plaintiffs’
Amended Complaint,

128. Defendants deny each allegation set forth in Paragraph “128” of Plaintiffs’
Amended Complaint.

129. Defendants deny each allegation set forth in Paragraph “129” of Plaintiffs’

Amended Complaint.

14
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 15 of 26

AS AND FOR “COUNT V.

[Hostile Work Environment in Violation of the Civil Rights Act of 1866, 42 U.S.C. §1981
Brought by All Plaintiffs, on Behalf of Themselves and the Race Discrimination Subclass,
Against All Defendants]”

130. Defendants repeat and reallege each of their denials and other responses to
Paragraphs “1” through “129” of Plaintiffs’ Amended Complaint.

131, Defendants deny each allegation set forth in Paragraph “131” of Plaintiffs’
Amended Complaint.

132. Defendants deny each allegation set forth in Paragraph “132” of Plaintiffs’

Amended Complaint.

133. Defendants deny each allegation set forth in Paragraph “133” of Plaintiffs’

Amended Complaint.

AS AND FOR “COUNT VL.
[Race Discrimination in Violation of New York State Executive Law §296
Brought by All Plaintiffs, on Behalf of Themselves and the Discrimination Subclass,
Against All Defendants]”
134. Defendants repeat and reallege each of their denials and other responses to
Paragraphs “1” through “133” of Plaintiffs’ Amended Complaint.
135. Defendants deny each allegation set forth in Paragraph “135” of Plaintiffs’

Amended Complaint, but refer to the statute referenced for a true and correct statement of its

contents.

AS AND FOR “COUNT VIL
{Nationality Discrimination in Violation of New York State Executive Law §296
Brought by AIL Plaintiffs, on Behalf of Themselves and the Discrimination Subclass,

Against All Defendants|”

136. Defendants repeat and reallege each of their denials and other responses to

Paragraphs “1” through “135” of Plaintiffs’ Amended Complaint.

15
 

Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 16 of 26

137. Defendants deny each allegation set forth in Paragraph “137” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its

contents,

AS AND FOR “COUNT VIIL.
[Viclation of New York State Human Rights Law

Aiding and Abetting
Brought by All Plaintiffs, on Behalf of Themselves and the Discrimination Subclass,

Against Defendants JOSEPH SAYEGH, LUANA DARSON, and JOSEPH KINDA]”

138. Defendants repeat and reallege each of their denials and other responses to
Paragraphs “1” through “137” of Plaintiffs’ Amended Complaint.

139. Defendants deny each allegation set forth in Paragraph “139” of Plaintiffs’
Amended Complaint.

140. Defendants deny each allegation set forth in Paragraph “140” of Plaintiffs’
Amended Complaint.

141. Defendants deny each allegation set forth in Paragraph “141” of Plaintiffs’
Amended Complaint.

142. Defendants deny each allegation set forth in Paragraph “142” of Plaintiffs’

Amended Complaint.

AS AND FOR “COUNT IX,
[Race Discrimination in Violation of New York City Human Rights Law §8-107
Brought by All Plaintiffs, on Behalf of Themselves and the Discrimination Subclass,
Against All Defendants”
143. Defendants repeat and reallege each of their denials and other responses to

Paragraphs “1” through “142” of Plaintiffs’ Amended Complaint.

16
 

Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 17 of 26

144, Defendants deny each allegation set forth in Paragraph “144” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its

contents.

AS AND FOR “COUNT X.

[Nationality Discrimination in Viclation of New York City Human Rights Law §8-107
Brought by All Plaintiffs, on Behalf of ‘Themselves and the Discrimination Subciass,
Against All Defendants]”

145, Defendants repeat and reallege each of their denials and other responses to
Paragraphs “1” through “144” of Plaintiffs’ Amended Complaint.

146. Defendants deny each allegation set forth in Paragraph “146” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its

contents.

AS AND FOR “COUNT XL.

[Violation of New York Labor Law—Failure to Previde Agreed-Upon Benefits
Brought by All Plaintiffs, on Behalf of Themselves and the Wage Statement Subclass,
Against All Defendants]|”

147. Defendants repeat and reallege each of their denials and other responses to
Paragraphs “1” through “146” of Plaintiffs’ Amended Complaint.

148. Defendants deny each allegation set forth in Paragraph “148” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its
contents.

149. Defendants deny each allegation set forth in Paragraph “149” of Plaintiffs’

Amended Complaint, but refer to the statute referenced for a true and correct statement of its

contents,

17
 

Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 18 of 26

150. Defendants deny each allegation set forth in Paragraph “150” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its
contents.

151. Defendants deny each allegation set forth in Paragraph “151” of Plaintiffs’
Amended Complaint.

152. Defendants deny each allegation set forth in Paragraph “152” of Plaintiffs’
Amended Complaint.

153. Defendants deny each allegation set forth in Paragraph “153” of Plaintiffs’
Amended Complaint.

154. Defendants deny each allegation set forth in Paragraph “154” of Plaintiffs’
Amended Complaint.

155. Defendants deny each allegation set forth in Paragraph “155” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its
contents.

AS AND FOR “COUNT XII.
[Violation of New York Labor Law—Nonprovision of Wage Statements

Brought by All Plaintiffs, on Behalf of Themselves and the Wage Statement Subclass,
Against All Defendants|”

156. Defendants repeat and reallege each of their denials and other responses to
Paragraphs “1” through “155” of Plaintiffs’ Amended Complaint.

157. Defendants deny each allegation set forth in Paragraph “157” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its

contents.

18
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 19 of 26

158. Defendants deny each allegation set forth in Paragraph “158” of Plaintiffs’
Amended Complaint.

159. Defendants deny each allegation set forth in Paragraph “159” of Plaintiffs’
Amended Complaint.

160. Defendants deny each allegation set forth in Paragraph “160” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its

contents.

AS AND FOR “COUNT XIIL
Violation of New York Labor Law—Nonprovision of Wage Notices
Brought by Plaintiffs ESTELA ROCIO RAMIREZ and ROSALINDA ROSALES on

Behalf of the Wage Notice Subclass, Against All Defendants]”

161. Defendants repeat and reallege each of their denials and other responses to
Paragraphs “1” through “160” of Plaintiffs’ Amended Complaint.

162, Defendants deny each allegation set forth in Paragraph “7162of Plaintiffs’
Amended Complaint.

163. Defendants deny each allegation set forth in Paragraph “163” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its
contents.

164. Defendants deny each allegation set forth in Paragraph “164” of Plaintiffs’
Amended Complaint.

165. Defendants deny each allegation set forth in Paragraph “165” of Plaintiffs’

Amended Complaint, but refer to the statute referenced for a true and correct statement of its

contents.

19
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 20 of 26

AS AND FOR “COUNT XIV.

{Violation of the Fair Labor Standards Act—Nonpayment of Minimum Wage
Brought by Plaintiff ESTELA ROCIO RAMIREZ on Behalf of Herself and the FLSA
Collective, Against All Defendants]”

166. Defendants repeat and reallege each of their denials and other responses to
Paragraphs “i” through “165” of Plaintiffs’ Amended Complaint.
167. Defendants deny each allegation set forth in Paragraph “167” of Plaintiffs’

Amended Complaint.

168. Defendants deny each allegation set forth in Paragraph “168” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its
contents.

169. Defendants deny each allegation set forth in Paragraph “169” of Plaintiffs’
Amended Complaint.

170. Defendants deny each aliegation set forth in Paragraph “170” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its

contents.

171. Defendants deny each allegation set forth in Paragraph “171” of Plaintiffs’

Amended Complaint.

AS AND FOR “COUNT XV.
[Violation of the Fair Labor Standards Act—Unpaid Minimum Wage
Brought by Plaintiff ESTELA ROCIO RAMIREZ on Behalf of Herself and the Minimum
Wage Subclass, Against All Defendants}”
172. Defendants repeat and reallege cach of iheir denials and other responses to
Paragraphs “1” through “171” of Plaintiffs’ Amended Complaint.
173. Defendants deny each allegation set forth in Paragraph “173” of Plaintiffs’

Amended Complaint.

20
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 21 of 26

174. Defendants deny each allegation set forth in Paragraph “174” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its
contents.

175. Defendants deny each allegation set forth in Paragraph “175” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its
contents.

176. Defendants deny cach allegation set forth in Paragraph “176” of Plaintiffs’
Amended Complaint.

177. Defendants deny each allegation set forth in Paragraph “177 of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its
contents.

178. Defendants deny cach allegation set forth in Paragraph “178” of Plaintiffs’

Amended Complaint.

AS AND FOR “COUNT XVL.
[Violation of the New York Labor Law—Untimely Paid Wages
Brought by Plaintiff ESTELA ROCIO RAMIREZ on Behalf of Herself and the Minimum
Wage Subclass, Against All Defendants|”
179. Defendants repeat and reallege each of their denials and other responses to
Paragraphs “1” through “179” of Plaintiffs’ Amended Complaint.
180. Defendants deny each allegation set forth in Paragraph “180” of Plaintiffs’

Amended Complaint.

181. Defendants deny each allegation set forth in Paragraph “181” of Plaintiffs’

Amended Complaint, but refer to the statute referenced for a true and correct statement of its

contents.

ai
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 22 of 26

182. Defendants deny each allegation set forth in Paragraph “182” of Plaintiffs’
Amended Complaint, but refer to the statute referenced for a true and correct statement of its
contents,

AS AND FOR “PRAYER FOR RELIEF”

183. Defendants deny each allegation set forth in the Wherefore clause and
Prayer for Relief of Plaintiffs’ Amended Complaint, including subparts (a) through (0) contained
therein.

STATEMENT OF AFFIRMATIVE DEFENSES AND OTHER DEFENSES

184, Defendants assert the following affirmative and other defenses without

assuming any burden of production or proof that they would not otherwise have:

AS AND FOR A FIRST DEFENSE

185. Plaintiffs fails to state a claim upon which relief may be granted, cither on
their own behalf or on behalf of those persons whom they purport to represent.
AS AND FOR A SECOND DEFENSE
186. Plaintiffs’ claims are barred, in whole or in part, by the applicable
limitations period.
AS AND FOR A THIRD DEFENSE
187. Plaintiffs has been paid all wages due and owing and, as such, cannot state
a claim upon which relief may be granted.
AS AND FOR A FOURTH DEFENSE
188. Plaintiffs’ claims are barred, in whole or in part, by the de minimis

doctrine.

22
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 23 of 26

AS AND FOR A FIFTH DEFENSE
189. Plaintiffs’ claims are barred, in whole or in part, by the doctrines of laches,
estoppel, waiver and/or other equitable defenses.
AS AND FOR A SIXTH DEFENSE
190. Plaintiffs are not entitled to equitable relief insofar as they have an
adequate remedy at law.
AS AND FOR A SEVENTH DEFENSE
191. At all relevant times, Defendants acted reasonably and in good faith and
did not violate, interfere with, refuse or deny any rights which may be secured to Plaintiffs under
any federal, state, city, or local laws, rules, regulations, codes, guidelines or common law.
AS AND FOR AN EIGHTH DEFENSE
192. Payments to Plaintiffs were made in good faith and in conformity with and
in reliance on an administrative regulation, order, ruling, approval, interpretation, administrative
practice, and/or enforcement policy of the United States Department of Labor and/or New York
State Department of Labor.
AS AND FOR A NINTH DEFENSE
193. Plaintiffs cannot establish a willful violation under the FLSA or any state
wage and hour law.
AS AND FOR A TENTH DEFENSE
194. Plaintiffs’ claims for damages are barred or limited by Defendants’ good

faith efforts to comply with applicable law.

23
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 24 of 26

AS AND FOR AN ELEVENTH DEFENSE
195. This case may not be maintained as a collective action because Plaintiffs
are not similarly-situated to the other individuals they purport to represent,
AS AND FOR A TWELI'TH DEFENSE
196. Plaintiffs lacks standing to be and are not adequate representatives of the
putative class action and, as such, the Court should not authorize notice to be issued or a class
action to be maintained under federal or state law.
AS AND FOR A THIRTEENTH DEFENSE
197. Plaintiffs have not and cannot satisfy the requirements of Rule 23 of the
Federal Rules of Civil Procedure.
AS AND FOR A FOURTEENTH DEFENSE
198. This case is not appropriate for class action certification because the facts
and law common to the case, if any, are insignificant compared to the individual facts and issues
particular to Plaintiffs and to the purported class action members.
AS AND FOR A FIFTEENTH DEFENSE
199. Plaintiffs cannot establish or maintain a class action because it cannot be
demonstrated that a class action is superior to other methods available for adjudicating any
controversy.
AS AND FOR A SIXTEENTH DEFENSE
200. To the extent any members of the putative class action have signed a
release and/or waiver encompassing claims aileged in the Amended Complaint or a contractual
waiver or agreement contrary to their claims herein, their claims are barred by that release,
waiver or agreement.

24
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 25 of 26

AS AND FOR A SEVENTEENTH DEFENSE
201. All claims are barred in whole or in part to the extent that the work
performed falls within exemptions, exclusions, exceptions, or credits set forth in Federal or state
law.
AS AND FOR AN EIGHTEENTH DEFENSE
202, Plaintiffs’ claims pursuant to New York Labor Law § 195 also are barred
because, to the extent Plaintiffs did not receive any required notice pursuant to that law,
Defendants reasonably believed in good faith that they were not required to provide the
employees with notice pursuant to the law. This defense also may apply to the claim of some or
all of the class of allegedly similarly-situated persons.
AS AND FOR A NINETEENTH DEFENSE
203. Plaintiffs were provided all wage statements and wage notices required by
New York Labor Law § 195, and even if Plaintiffs were not provided a proper wage statement
and/or wage notice required by that section, Plaintiffs’ claims are barred because Defendants
made complete and timely payment of all wages due to Plaintiffs under the NYLL. This defense
also may apply to the claim of some or all of the class of allegedly similarly-situated persons,
AS AND FOR A TWENTIETH DEFENSE
204, All actions taken by Defendants were taken for legitimate, non-
discriminatory and non-retaliatory business reasons.
AS AND FOR A TWENTY-FIRST DEFENSE
205. All claims as against Defendants Archdiocese of New York, Joseph
Sayegh, Luana Darson and Joseph Kinda should be dismissed, in whole or in part, because they
were not Plaintiffs’ employers and/or joint employers.

25
Case 1:21-cv-00231-GHW-OTW Document 30 Filed 05/10/21 Page 26 of 26

206. In addition to the foregoing defenses, Defendants retain the right to amend
their Answer to raise additional affirmative defenses and other defenses or pursue any available
counterclaims against Plaintiffs or any putative class action member who joins this action as
those claims become known during this litigation.

WHEREFORE, Defendants respectfully request that the Court:

(a) Dismiss the Amended Complaint in its entirety, with prejudice;

(b) Deny each demand and prayer for relief contained in the Amended
Complaint;

(c) Award Defendants reasonable attorney’s fees and costs, incurred in

defending against this action; and

(d) Grant such other and further relief as the Court deems just and proper.

Dated: May 10, 2021
New York, New York

Respectfully submitted,
JACKSON LEWIS P.C.
666 Third Avenue, 29" Floor

New York, New York 10017
(212) 545-4000

————

By: Tos =
éndy KD ellk
JasowA. Zoldessy )

Catalina Cadavid

 

ATTORNEYS FOR DEFENDANTS

4845-3958-9352, v. 2

26
